--------------------------------------------------------------------------------

Exhibit 10.9
 
JONES LANG LASALLE INCORPORATED
 
SEVERANCE PAY PLAN
 
(As Amended and Restated Effective July 1, 2010)
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
JONES LANG LASALLE INCORPORATED
SEVERANCE PAY PLAN
s
AMENDED AND RESTATED EFFECTIVE JULY 1, 2010
 
I, Nazneen Razi, am the Chief Human Resources Officer for Jones Lang LaSalle
Americas, Inc., and the Administrator of the Jones Lang LaSalle Incorporated
Severance Pay Plan (the “Plan”).  The Plan originally was established effective
June 1, 1998.  Pursuant to the authority granted to me under Section 7.7 of the
Plan, the Plan is hereby amended and restated in the form attached hereto, with
an “effective date” of July 1, 2010.  All previous versions of the Plan are
superseded by the attached Plan, as amended and restated effective July 1, 2010.
 

/s/ Nazneen Razi    Nazneen Razi  
Chief Human Resources Officer
  Jones Lang LaSalle Americas, Inc.  

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
SECTION 1
 
IINTRODUCTION
1
1.1
 
Purpose.
1
1.2
 
Effective Date, Plan Year.
1
1.3
 
Employers.
1
1.4
 
Administration.
2
1.5
 
Plan Supplements.
2
       
SECTION 2
 
ELIGIBILITY FOR PARTICIPATION 
2
2.1
 
Participants.
2
2.2
 
Conditions of Ineligibility.
3
       
SECTION 3
 
PLAN BENEFITS 
5
3.1
 
Pay.
5
3.2
 
Full Years of Continuous Service.
6
3.3
 
Base Severance.
6
3.4
 
Enhanced Severance.
6
3.5
 
Conditions to Payment of Enhanced Severance Benefits.
12
3.6
 
Repayments and Forfeitures.
13
3.7
 
Offset for Other Benefits or Amounts Due.
13
3.8
 
Non-Solicitation of Employees and Clients.
13
3.9
 
Benefits for Certain Acquired Employees.
14
       
SECTION 4
 
PAYMENT OF BENEFITS 
14
4.1
 
Release.
14
4.2
 
Form of Payment.
14
4.3
 
Section 409A Restrictions.
15
4.4
 
Death Benefits.
15
       
SECTION 5
 
FINANCING PLAN BENEFITS 
15
       
SECTION 6
 
REEMPLOYMENT
16
       
SECTION 7
 
MISCELLANEOUS
16
7.1
 
Information to be Furnished by Participants.
16
7.2
 
Employment Rights.
16
7.3
 
Employer’s and Administrator’s Decision Final.
16
7.4
 
Evidence.
16
7.5
 
Uniform Rules.
17
7.6
 
Gender and Number.
17
7.7
 
Action by Employer.
17
7.8
 
Controlling Laws.
17

 
 
ii

--------------------------------------------------------------------------------

 
 
7.9
 
Interests Not Transferable.
17
7.10
 
Mistake of Fact.
17
7.11
 
Severability.
18
7.12
 
Withholding.
18
7.13
 
Effect on Other Plans or Agreements.
18
7.14
 
Non-Duplication.
18
7.15
 
No Vested Rights.
18
7.16
 
Procedure for Making and Appealing Claims.
18
       
SECTION 8
 
AMENDMENT AND TERMINATION
19
8.1
 
Amendment and Termination.
19
8.2
 
Notice of Amendment or Termination.
20

 
 
iii

--------------------------------------------------------------------------------

 
 
JONES LANG LASALLE INCORPORATED
SEVERANCE PAY PLAN
 
(As Amended and Restated Effective July 1, 2010)
 
SECTION 1
 
Introduction
 
1.1 
Purpose.

 
Jones Lang LaSalle Incorporated (the “Company”) has established the Jones Lang
LaSalle Incorporated Severance Pay Plan (the “Plan”) to enable the Company and
its subsidiaries and certain affiliates that adopt the Plan with the Company’s
consent to provide severance benefits to eligible employees who involuntarily
terminate employment with the Company or its subsidiaries or certain
affiliates.  Severance benefits for eligible employees shall be determined
exclusively under the Plan.  The Plan, as set forth herein, shall constitute an
“employee welfare benefit plan” within the meaning of Section 3(1) of the
Employee Retirement Income Act of 1974 (“ERISA”).
 
1.2 
Effective Date, Plan Year.

          
The Plan was originally established effective June 1, 1998.  The “effective
date” of the Plan, as amended and restated, is July 1, 2010.  The terms of the
Plan apply, on and after the effective date, to each participant who terminates
employment with an Employer on or after that date, and such employees shall be
entitled to benefits only if they satisfy each of the Plan’s requirements for
participation and benefits.  A “plan year” is the 12-month period beginning on
January 1 and ending on the following December 31.
 
1.3
Effective Date, Plan

          
Any subsidiary or affiliate of the Company may adopt the Plan with the Company’s
consent.  A “subsidiary” of the Company is any corporation more than 50% of the
voting stock of which is owned, directly or indirectly by the Company.  An
“affiliate” of the Company is any business entity in which the Company does not
own more than 50% of the voting stock, but which exists to spend all or a
substantial part of its time to service the Company or its
subsidiaries.  Currently, Jones Lang LaSalle Americas, Inc. and LaSalle
Investment Management, Inc. are the only participating employers in the Plan
other than the Company.  Thus, the Company, Jones Lang LaSalle Americas, Inc.
and LaSalle Investment Management, Inc. are referred to herein collectively as
the “Employers” and sometimes individually as an “Employer.”  Notwithstanding
the foregoing, the term “Employer” or “Employers” shall not include Jones Lang
LaSalle Services, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4
Administration.

         
The Plan is administered by the Chief Human Resources Officer of Jones Lang
LaSalle Americas, Inc. (the “Administrator”).  The Administrator, from time to
time, may adopt such rules and regulations as may be necessary or desirable for
the proper and efficient administration of the Plan and as are consistent with
the terms of the Plan.  The Administrator, from time to time, may also appoint
such individuals to act as the Company’s representatives as the Administrator
considers necessary or desirable for the effective administration of the
Plan.  In administering the Plan, the Administrator shall have the sole
discretionary authority to construe and interpret the provisions of the Plan and
make factual determinations thereunder, including the authority to determine the
eligibility of employees and the amount of benefits payable under the Plan.  The
Administrator shall have the sole discretionary authority to grant or deny
benefits under this Plan.  Benefits under this Plan shall be paid only if the
Administrator decides in his or her sole discretion that the applicant is
entitled to them.  Any notice or document required to be given or filed with the
Company shall be properly given or filed if delivered or mailed, by registered
mail, postage prepaid, to the Company, attention Severance Pay Plan
Administrator, at Jones Lang LaSalle Incorporated, 200 East Randolph Drive,
Chicago, Illinois 60601.
 
1.5
Plan Supplements.

         
The provisions of the Plan may be modified by supplements to the Plan.  The
terms and provisions of each supplement are a part of the Plan and supersede the
provisions of the Plan to the extent necessary to eliminate inconsistencies
between the Plan and the supplement(s).
 
SECTION 2
 
Eligibility for Participation
 
2.1
Participants.

           
Subject to the conditions and limitations of the Plan, the Plan applies to each
regular employee whose employment with an Employer is terminated for reasons
described below, and who is not otherwise ineligible for severance pay under
Section 2.2.  A “regular employee” means an employee of an Employer who is
eligible for coverage under the Employer’s medical benefit plan, who spends all
or substantially all of his or her time on Employer matters and who is not
covered by a written agreement or severance agreement, unless such agreement
specifically provides for participation in the Plan.  A “regular employee” does
not include an individual who is compensated under a variable compensation
program or who otherwise has the opportunity to receive bonus or commission
after termination of employment that is based on a percentage of revenue that an
Employer earns and collects for transactions that close after the employee’s
termination, and such individuals are not eligible for participation in the
Plan.  For purposes of the Plan, a “variable compensation program” means a
program that provides a bonus or commission opportunity to an employee after
termination of employment that is based on a percentage of revenue an Employer
earns and collects for transactions that close after the employee’s termination
of employment.  In addition, the Plan applies to (i) GEC Participants as defined
in Section 3.4(e) to the extent provided therein; and (ii) Modified Participants
as defined in Section 3.4(f) to the extent provided therein.   The Plan does not
apply to the following employees of an Employer:
 
 
2

--------------------------------------------------------------------------------

 
 
 
(a)
those who are covered by a collective bargaining agreement;

 
 
(b)
those who hold positions that were formerly Jones Lang LaSalle Services, Inc.
positions, including, for example, positions providing direct building support
(i.e., Chief Engineer, Engineer, Mechanic, HVAC, Day Porter, Facility
Coordinator) and/or building support personnel dedicated exclusively to one or
more identified clients;

 
 
(c)
those who are performing services for an Employer pursuant to the terms of an
individual agreement (i.e., an employment agreement or as an independent
contractor) or a leasing arrangement with another entity (i.e., as a leased
employee);

 
 
(d)
except in the case of GEC Participants, those who perform all or most of their
services outside the United States; and

 
 
(e)
individuals who are compensated under a variable compensation program, as
defined above.

 
An individual’s status as an eligible employee shall be determined by the
Administrator in its sole discretion and such determination shall be conclusive
and binding on all persons notwithstanding any contrary determination by any
court or governmental agency.
 
A regular employee described above who satisfies each of the conditions and
limitations of the Plan (including Section 2.2) shall become a participant in
the Plan on the date the employee’s employment with an Employer ends due to
involuntary termination on account of (i) job elimination; (ii) permanent
reduction in work force; or (iii) permanent shut down of a facility, department
or subdivision.  The Administrator shall have sole and exclusive discretion to
determine whether an involuntary termination is on account of any such
event.  Notwithstanding the foregoing, a GEC Participant shall become a
participant in the Plan on the date he or she becomes eligible for benefits
under Section 3.4(e).  An employee in the job categories of National, Regional
or International Director shall become a Modified Participant in the Plan on the
date he or she becomes eligible for benefits under Section 3.4(f).
 
 
2.2
Conditions of Ineligibility.

           
An otherwise eligible employee shall not be eligible for severance benefits
under the Plan if:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)
employment with the Employer terminates by reason of discharge for cause, as
determined in the Employer’s sole discretion (including, but not limited to,
violations of the Company’s policies or Code of Business Ethics, willful or
grossly negligent breach of the employee’s duties as an employee of the
Employer, fraud, embezzlement, theft, falsification of documents, use or
distribution on premises of illegal drugs, refusal to cooperate with an
investigation or any other similar dishonest conduct);

 
 
(b)
employment with the Employer terminates involuntarily as a result of poor
performance, as determined by the Administrator;

 
 
(c)
employment with the Employer terminates by reason of death of the employee;

 
 
(d)
employment with the Employer terminates voluntarily for any reason, including
retirement, resignation or job abandonment;

 
 
(e)
at the time of his or her termination, the employee is entitled to any form of
disability benefits or workers’ compensation, provided however, that an employee
who is certified to return to work and whose disability benefits or workers’
compensation ends and who cannot be placed in employment with an Employer shall
then become eligible for severance benefits under the Plan;

 
 
(f)
employment with an Employer is involuntarily terminated after the employee
refuses a position with an Employer, a subsidiary, an affiliate, a client or a
company that takes over a client assignment that an Employer loses, or a company
to whom an Employer outsources that position, provided that such position is
reasonably comparable in responsibility and salary, and is in the same general
location (the Administrator shall have sole discretion to determine whether the
position offered constitutes a “reasonably comparable” position for purposes of
this paragraph);

 
 
(g)
on or before the employee’s termination date, he or she takes a position with
the same or another Employer, a subsidiary, an affiliate of an Employer or a
client or company that takes over a client assignment that the Employer loses,
or a company to whom an Employer outsources that position;

 
 
(h)
the employee has not remained employed with an Employer until the date of any
qualifying job elimination, permanent reduction in work force or permanent shut
down of a facility, department or subdivision, regardless of whether an advance
announcement was made before such event.  If an employee does not remain
employed with an Employer until the last work day of an event described in this
paragraph, no benefits under the Plan are payable to the employee;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(i)
the Plan is terminated, whether or not the Company provided prior notice
concerning the termination of the Plan;

 
 
(j)
an employee’s employment is terminated in conjunction with the sale or transfer
(whether of stock or assets) of all or any part of the business of an Employer;

 
 
(k)
employment with an Employer in a property or facility management role terminates
involuntarily as a result of the loss of all or a part of a property or facility
management assignment within the Accounts or Markets groups or the Retail
business units, as determined in the sole discretion of the Administrator.  For
purposes of this paragraph, loss of a property or facility management assignment
shall include the resignation or relinquishment by an Employer of a property or
facility management assignment;

 
 
(l)
an employee is terminated after a client of the Employer requests that the
employee cease providing services at the client’s premises; and

 
 
(m)
except as provided in Section 3.4(e) in the case of a GEC Participant, an
employee is entitled to severance benefits under any other plan, program or
arrangement maintained by an Employer.

 
Except as provided in Section 3.4(e), in no event shall any participant’s
severance pay benefit exceed an amount equal to 24 months of the participant’s
base pay.
 
SECTION 3
 
Plan Benefits
 
3.1
Pay.

           
“Pay” for purposes of the Plan shall mean:
 
 
(a)
for salaried employees, the participant’s annualized base salary (excluding any
target bonus and/or value added compensation, cost of living adjustment (“COLA”)
or any other type or form of compensation); or

 
 
(b)
for hourly employees, the participant’s annualized base compensation, calculated
by multiplying the participant’s regular hourly rate by 2080.

 
Pay rates shall be the rates in effect on a participant’s last date of
employment with an Employer.  Any performance or merit reviews that are pending
or in process shall not affect the amount of any severance pay benefit.  In
determining the amount of a participant’s weekly pay for purposes of Sections
3.3 and 3.4, the annualized amounts determined above shall be divided by a
factor of 52.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2
Full Years of Continuous Service.

         
A participant’s “full years of continuous service” for purposes of the Plan
shall mean the number of completed 12-consecutive month periods, prior to his or
her employment termination date, measured from the participant’s last date of
hire by an Employer, determined in accordance with the Employer’s personnel
records.  No fractional years of service are counted under the Plan.  A
participant’s service remains “continuous” despite a break in service, provided
the participant has incurred only one break in service and it is less than 12
months in duration, and such participant repays any severance benefit paid by
the Employer or subsidiary attributable to such service before the break in
service.  For purposes of the preceding sentence, and disregarding fractional
years, a participant’s number of full years of continuous service:
 
 
(a)
before such a break in service, and

 
 
(b)
after such a break in service

 
shall be added together and the sum shall be the participant’s number of full
years of continuous service.
 
3.3
Base Severance.

          
A participant who is eligible for severance benefits under the Plan shall be
entitled to receive as base severance pay an amount equal to two weeks of pay as
of the date of his or her termination from the Employer, calculated by
multiplying the participant’s weekly pay determined under Section 3.1 by a
factor of two.
 
3.4
Enhanced Severance.

          
Subject to Section 3.6, in addition to the base severance pay that a participant
is entitled to receive under Section 3.3, a participant who satisfies all of the
conditions of the Plan (specifically including executing and not revoking the
Severance Agreement and General Release described in Section 3.5) shall be
entitled to enhanced severance pay in an amount determined by multiplying the
participant’s number of full years of continuous service, times the applicable
multiplier from the table below, times the participant’s weekly pay (as
described in Section 3.1), and the result so determined shall not be less than
the minimum number of months of pay as set forth in column (c) of the following
table, but shall not exceed the maximum number of months of pay as set forth in
column (d) of the following table:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)
Position Level
(b)
Applicable Multiplier
(Applicable to Participant’s
Weekly Pay x Full Years of
Continuous Service)
(c)
Minimum Months
of Pay
(d)
Maximum Months
 of Pay
International &
Regional Director
3
6 Months
15 Months
National & Associate Director
2
1 Month
9 Months
Exempt Staff
1
1 Month
6 Months
Non-Exempt Staff
1
1 Month
3 Months

 
Notwithstanding the foregoing, enhanced severance pay for a GEC Participant and
a Modified Participant shall be separately calculated pursuant to Sections
3.4(e) and (f).
 
In addition to the amount of severance pay set forth in Section 3.3 and this
Section 3.4, the following additional benefits are provided:
 
 
(a)
Benefit Continuation.  If the participant was enrolled in Employer-sponsored
medical benefits on his or her termination date, the participant may be eligible
for health care continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).  In addition, the participant may be eligible for
a special subsidy to help pay for COBRA coverage, as described in subparagraphs
(ii) and (iii) below.

 
 
(i)
COBRA Continuation Coverage.  A participant enrolled in an Employer-sponsored
medical benefits plan on his or her termination date is eligible to continue
such coverage for up to 18 months under COBRA.  Generally, the participant is
required to pay the full cost of this coverage, plus a 2% administrative fee.
The amount required to be paid by the participant is subject to change on
January 1 of every year.  If the participant does not timely elect to exercise
his or her COBRA continuation rights to continue Employer-sponsored medical and
dental benefits, the participant may not reinstate such coverage at a later
date.  All of the terms and conditions of the corresponding medical benefits
plans sponsored by the Employer shall be applicable to a participant receiving
COBRA continuation coverage.

 
 
(ii)
Subsidy for COBRA Coverage.  Under the American Recovery and Reinvestment Act of
2009, a participant who is involuntarily terminated between September 1, 2008
and May 31, 2010 is entitled to a 65% reduction in his or her COBRA continuation
premium (subject to certain income limitations) for up to nine months, unless he
or she becomes eligible for coverage under another group health plan or
Medicare.  (This premium reduction is referred to herein as the “ARRA
Subsidy.”)  Correspondence regarding availability of the ARRA Subsidy shall be
forthcoming from the Employer’s COBRA Administrator.  Generally, except as
described below, the participant shall be responsible for payment of his or her
entire COBRA premium after the nine-month ARRA Subsidy period ends.  However,
under no circumstances shall COBRA coverage extend beyond the date on which a
terminated participant becomes eligible for coverage under another group health
plan unless the new plan has a pre-existing condition limitation or the
participant is entitled to Medicare.  In addition, the ARRA Subsidy shall not
extend beyond the date on which the terminated participant becomes eligible for
coverage under another group health plan or the participant is entitled to
Medicare.  The amount required to be paid by the participant under both the
subsidized and non-subsidized period is subject to change on January 1 of every
year.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(iii)
Additional COBRA Enhancements.  As described above, a participant who elects
COBRA coverage is only required to pay 35% of the total premium cost for the
first nine months of coverage, subject to the limitations described above.  This
subsection describes additional COBRA-related enhancements.  Each participant
shall be entitled to receive a special COBRA severance payment (separate from
the ARRA Subsidy) until the earlier of: (i) the date that the participant
becomes covered under another group plan or Medicare; (ii) the last day of the
participant’s severance pay period; or (iii) the end of the nine-month ARRA
Subsidy period described above.  This COBRA severance payment is issued directly
to the participant on an after-tax basis.  This special payment is intended to
reimburse the participant for his or her COBRA premium payment to the extent
such premium is greater than the amount a similarly situated active employee
would be required to pay for comparable coverage.  This way, the participant’s
total cost for COBRA coverage during the severance pay period will be comparable
to the health care premium for an active employee.  In addition, to the extent a
participant’s severance pay period is longer than the nine-month ARRA Subsidy
period, the Employer shall pay the additional premiums so that the participant’s
share of the COBRA payments are comparable to the premiums for a similarly
situated active employee receiving comparable coverage.  This extended Employer
provided subsidy, if applicable, shall continue until the earlier of: (i) the
date that the participant becomes covered under another group plan or Medicare;
or (ii) the last day of the participant’s severance pay period.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
Outplacement Counseling Services.  The Employer shall provide each participant
with outplacement counseling services to be provided by a firm of the Employer’s
choice.  The nature of such services, its duration and all other terms and
conditions shall be determined by the Employer.

 
 
(c)
Timing and Consideration.  Each of the enhanced severance arrangements described
in this Section 3.4 shall become available to a participant beginning after the
seven-day revocation period following the execution of the Severance Agreement
and General Release described in Section 3.5.  The consideration for this
voluntary Severance Agreement and General Release shall be the enhanced
severance, Employer-provided benefits and outplacement counseling services, if
applicable, to which the participant otherwise would not be entitled.  Benefits
are payable at the time and in the manner described in Section 4.2.

 
 
(d)
Prorated Target Bonus.  The provisions in this Section 3.4(d) shall apply
exclusively to participants who: (i) have target bonuses; (ii) are not GEC
Participants as defined in Section 3.4(e); and (iii) are eligible for severance
pay under the Plan as the result of a termination occurring during the last
calendar quarter of the plan year (a “Target Bonus Participant”).

 
In the event a Target Bonus Participant has otherwise satisfied all of the
conditions of the Plan for enhanced severance under Section 3.4 (specifically
including executing the Severance Agreement and General Release described in
Section 3.5), such Target Bonus Participant may receive a prorated share of his
or her target bonus for the year of termination, subject to the Employer’s then
existing practice of determining discretionary bonus payments.  Payment of
bonuses is within the Employer’s sole discretion, and may be made, if at all,
subject to year-to-year variations.  Factors included in considering individual
bonus awards include, without limitation, the Target Bonus Participant’s
performance against specific objective and subjective standards developed with
his or her manager, subjective evaluation by management and the anticipated
performance of the Employer, region and business unit.  A consideration of these
factors may lead to a Target Bonus Participant receiving more than, less than or
none of his or her prorated target bonus.  Any bonus payment shall be less any
required payroll deductions.
 
Furthermore, except as specifically otherwise provided in this Section 3.4(d),
all of the other provisions and conditions of the Plan shall be applicable to
enhanced severance payable to a Target Bonus Participant.
 
 
(e)
GEC Supplemental Benefit.  The provisions in this Section 3.4(e) shall apply
exclusively to each of those individuals who is a member of the Company’s Global
Executive Committee (the “GEC”) or any successor global management committee to
the GEC as may be designated as such by the Company at the time of his or her
termination.  As of May 1, 2004, the GEC consists of the Company’s Global Chief
Executive Officer, Global Chief Financial Officer and the Chief Executive
Officers of each of the Company’s Americas, Europe, Asia-Pacific and LaSalle
Investment Management operating units (each a “GEC Participant” and collectively
the “GEC Participants”).

 
 
9

--------------------------------------------------------------------------------

 
 
In the event that the employment of a GEC Participant with the Employer ends due
to an involuntary termination for any reason other than those set forth in
Sections 2.1 or 2.2(a), (b), (c), (d), (e), (f), (g), (h), (k) or (m), then such
GEC Participant, if he or she has satisfied all of the conditions of the Plan
(specifically including executing the Severance Agreement and General Release
described in Section 3.5), shall be entitled to enhanced severance pay equal to
the sum of: (i) 52 times the GEC Participant’s weekly pay; plus (ii) an amount
equal to the annual target bonus then in effect for such GEC Participant.  Such
enhanced severance pay shall be payable in a lump sum.
 
In addition to the foregoing amounts:
 
 
(i)
If a GEC Participant is terminated under this Section 3.4(e) between January 1
in a given year and the date thereafter on which the Employer pays bonuses in
respect of the previous year (the “Bonus Payment Date”), then the GEC
Participant shall remain eligible to receive his or her bonus on the Bonus
Payment Date subject to the Employer’s then existing practice of determining
discretionary bonus payments and otherwise subject to the considerations with
respect to the payment of bonuses set forth in Section 3.4(d).

 
 
(ii)
If a GEC Participant is terminated under this Section 3.4(e) between the Bonus
Payment Date and June 30 of any given year, then the GEC Participant shall not
be eligible to receive any further bonus payment beyond any bonus paid in
respect of the then previous Bonus Payment Date.

 
 
(iii)
If a GEC Participant is terminated under this Section 3.4(e) between June 30 and
December 31 (inclusive) of any given year, then when the Employer calculates and
pays bonuses in the following year, such GEC Participant may receive a prorated
share of his or her target bonus for the year of termination, subject to the
Employer’s then existing practice of determining discretionary bonus payments
and otherwise subject to the considerations with respect to the payment of
bonuses set forth in Section 3.4(d).

 
 
10

--------------------------------------------------------------------------------

 
 
After termination under this Section 3.4(e), a GEC Participant shall not be
eligible to receive any bonus payments except as specifically contemplated in
this subsection as set forth above.
 
In the case of Section 2.2(f), it shall be the Compensation Committee (rather
than the Administrator) that has the discretion to determine whether the
position offered to a GEC Participant constitutes a “reasonably comparable”
position (which in any event may only be with the Company or one of its
subsidiaries).  In the case of Section 2.2(m), the GEC Participant shall be
permitted to elect whether to receive severance pay under this Plan or under
such other plan, program or arrangement (including an employment agreement) with
respect to which he or she may be entitled to receive severance (or “Garden
Leave”) benefits, but shall not be entitled to receive payments under
both.  Such election shall be made on or after the date the GEC Participant is
terminated and before the GEC Participant receives severance payments from an
Employer under any plan, program or arrangement, including this Plan, for such
termination.  Payment of severance under this Plan shall not, however, preclude
payment of any other benefits (such as, for example, with respect to health
care) that may otherwise be provided under any separate plan, program or
arrangement (including an employment agreement).
 
For avoidance of doubt, the provisions of the Plan shall apply according to its
terms if the particular circumstances set forth in Section 2.1 of the Plan cause
a GEC Participant’s employment to end.  Furthermore, except as specifically
otherwise provided in this Section 3.4(e), all of the other provisions and
conditions of the Plan shall be applicable to enhanced severance payable to a
GEC Participant.
 
 
(f)
Modified Participant Benefit.  The provisions in this Section 3.4(f) shall apply
exclusively to individuals who (i) are individuals in the job categories of
National, Regional or International Director whose employment is involuntarily
terminated; (ii) are otherwise not eligible for severance benefits as
participants under the Plan; and (iii) are not ineligible for severance benefits
under Sections 2.2(a), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) or (m)
of the Plan.  A person meeting all the criteria in the previous sentence shall
be deemed to be a “Modified Participant.”  A Modified Participant shall not
include an individual who is compensated under a variable compensation program,
as defined in Section 2.1.  In the event of such termination, then such Modified
Participant, if he or she satisfies all of the conditions of the Plan
(specifically including executing the Severance Agreement and General Release
described in Section 3.5), shall be entitled to the following enhanced severance
payment, in addition to the base severance pay under Section 3.3:

 
 
11

--------------------------------------------------------------------------------

 
 
 
(i)
If terminated after performance counseling:

 
 
A.
For National Directors – ½ month base compensation

 
 
B.
For Regional or International Directors – 1-½ months base compensation

 
 
(ii)
If terminated without performance counseling – ½ of the enhanced severance
benefits to which the Modified Participant would have been eligible had the
Modified Participant been an eligible participant under the Plan.

 
For purposes of the Plan, performance counseling shall mean the written
memorandum or memoranda explaining a performance deficiency, and/or a 30-day
period from the first written memorandum.  “Terminated after performance
counseling” shall mean involuntary termination within six months of performance
counseling, which shall be six months after the date on which the 30 days from
the first written memorandum expires or the date of the last written memorandum,
whichever is later.  Terminations outside six months after performance
counseling shall be considered terminations “without performance counseling.”
 
3.5
Conditions to Payment of Enhanced severance Benefits.

         
As a condition to receiving the enhanced severance benefits described in Section
3.4, each participant is required to:
 
 
(a)
Execute and submit within the allotted time, a Severance Agreement and General
Release in the form prescribed.  A participant may be required to re-execute the
release on his or her date of separation, if necessary.  The participant shall
have a period of 21 days (45 days in certain cases) to consider and sign the
Severance Agreement and General Release.  If a participant’s signed release is
not returned by the deadline, no enhanced severance benefits shall be provided
under the Plan.  If a participant revokes the Severance Agreement and General
Release within the seven-day revocation period, no enhanced severance benefits
shall be provided under the Plan.

 
 
(b)
Return all Employer property (including, but not limited to computers, keys,
credit cards, documents, records, identification cards and equipment) on or
before his or her termination of employment.

 
 
(c)
Repay all loans or other amounts due to the Employer including, without
limitation, any outstanding corporate credit card balances or negative
paid-time-off balances.  Any loans or other amounts due from the employee shall
be set off against and deducted from the severance amount otherwise due the
employee under the Plan.

 
 
12

--------------------------------------------------------------------------------

 
 
3.6
Repayments and Forfeitues.

       
 
(a)
Notwithstanding any other provision of the Plan to the contrary, any participant
who accepts benefits under the Plan shall reimburse the Employer for the full
amount of any benefits he or she received under the Plan if the participant
subsequently discloses any of the Employer’s trade secrets, violates any written
covenants between such participant and the Employer or otherwise engages in
conduct that may adversely affect the Employer’s reputation or business
relations.  In addition, any participant described in the preceding sentence
shall forfeit any right to benefits under the Plan which have not yet been
paid.  If, and to the extent required by the terms of any agreement between the
Employer and a third party concerning the sale or transfer of all or any portion
of the Employer, any participant whose employment is involuntarily terminated in
conjunction with such sale and who becomes a direct competitor of such third
party or is employed by a direct competitor of such third party shall forfeit
any right to any additional benefits under the Plan which have not yet been
paid.

 
 
(b)
Effective March 15, 2009, as a condition to reemployment by the Company or any
of its affiliated companies within the time period equal to the period of the
Enhanced Severance payment, a participant must repay the difference between the
actual break in service and the total enhanced severance payment, if any.  If a
participant is rehired and does not repay Enhanced Severance, then upon rehire
for purposes of future severance calculations, the rehire date shall be used.

 
3.7
Offset for Other Benefits or Amounts Due.

          
Except as provided in Section 3.4(e), the amount of any benefits payable to a
participant under the Plan shall be reduced on a dollar-for-dollar basis by any
separation, termination or similar benefits that an Employer, subsidiary or
affiliate pays or is required to pay to such participant through insurance or
otherwise under any plan, program, agreement or contract of the Employer,
subsidiary or affiliate, or under any federal or state law.
 
3.8
Non-Solicitation of Employees and Clients.

        
As a condition to receiving enhanced severance benefits under Section 3.4, each
participant shall execute a release in a form specified by the Employer,
containing the participant’s agreement to the following restrictions: during the
period severance is payable, or during the period of 12 months after
termination, whichever is longer, the participant shall not (i) solicit or
induce any other employees of an Employer or subsidiary to leave the employ of
the Employer; (ii) solicit or induce any of an Employer’s or subsidiary’s
clients to discontinue or reduce the extent of such relationship with the
Employer or subsidiary; or (iii) assist, perform services for or have any equity
interest in any of an Employer’s or subsidiary’s clients.  If a participant
fails to comply with such restrictions, any remaining unpaid benefits under the
Plan shall not be paid and the Employer may pursue all legal remedies available
to it, including recovery of severance already paid.  The Employer has the sole
discretion to determine whether an entity is a “client” of an Employer or a
subsidiary.
 
 
13

--------------------------------------------------------------------------------

 
 
3.9
Benefits for Certain Acquired Employees.

      
Notwithstanding the provisions of Sections 3.3 and 3.4, the Company may, in its
discretion, provide severance pay and benefits that are different than those set
forth in such Sections in the event the Company enters into an agreement or
arrangement with a third party to provide special severance pay and benefits to
certain employees acquired from the third party.  Other than with regard to
special severance pay, benefits and eligibility, all of the other terms of the
Plan shall apply to such employees.
 
SECTION 4
 
Payment of Benefits
 
4.1
Release.

           
No enhanced severance pay benefits under Section 3.4 of the Plan shall be
payable to any participant until such participant has executed a release (as
described in Section 3.5) of all of such participant’s then existing rights and
legal claims against the Employers and their subsidiaries and affiliates.
 
4.2
Form of Payment.

    
Base severance pay under Section 3.3 shall be paid in a single lump sum as soon
as administratively practicable after the termination giving rise to such
severance pay, but in no event later than the later of: (i) December 31 of the
calendar year in which the termination occurs; or (ii) the 15th day of the third
month following the termination date.  Subject to the distribution requirements
under Section 409A of the Internal Revenue Code of 1986 (the “Code”) described
in Section 4.3, enhanced severance pay under Section 3.4 shall be paid in equal
installments according to the Employer’s normal payroll schedule; provided, that
all benefit payments to a participant shall be completed within 24 months
following the date on which the participant’s employment terminates.  The
Employer may, in its sole discretion, elect to pay benefits in a lump sum.
Notwithstanding the foregoing, all severance payments made pursuant to Section
3.4(e) shall be made in a lump sum.  All payments made under the Plan are
subject to reduction for withholding.  Severance payments made under this Plan
are not considered eligible wages for any other Employer-provided benefits,
including the 401(k) plan.
 
 
14

--------------------------------------------------------------------------------

 
 
4.3
Section 409A Restrictions.

        
Code Section 409A places certain restrictions on when severance pay may be
distributed.  Specifically, the first installment of severance pay shall be paid
beginning at least six months after the participant’s termination date. However,
the six-month delay restriction in the previous sentence shall not apply if (i)
the severance pay is distributed not later than 2-½ months following the end of
the year in which the participant’s employment terminated; or (ii) the severance
pay meets the following two requirements:
 
 
(a)
The entire amount of the severance pay does not exceed the lesser of (i) two
times the participant’s annual compensation for the year preceding the
termination; or (ii) two times the Code Section 401(a)(17) limit for the year of
the termination ($490,000 for terminations in 2010); and

 
 
(b)
All amounts are paid by December 31 of the second calendar year following the
year in which the termination occurs (i.e., if the participant terminates
employment in 2010, all payments must be made by December 31, 2012).

 
4.4
Death Benefits.

          
In the event of a participant’s death before he or she receives all benefits to
which he or she otherwise would be entitled under the Plan, payment of his or
her benefits shall be made to his or her beneficiary in installments or a lump
sum, as determined by the Company, subject to any distribution requirements
under Code Section 409A.  By signing a form furnished by the Employer (and
approved by the Company), each participant may designate any person or persons
to whom his or her benefits are to be paid if he or she dies before he or she
receives all of his or her benefits.  A beneficiary designation form shall be
effective only when the form is filed with the Employer while the participant is
still alive and shall cancel all beneficiary designation forms previously filed
by the participant with the Employer with respect to this Plan.  If a deceased
participant has failed to designate a beneficiary as provided above, or if the
designated beneficiary predeceases the participant, payment of the participant’s
benefits shall be made to his or her estate.  If a designated beneficiary dies
before complete payment of any benefits attributable to a participant, remaining
benefits shall be paid to the beneficiary’s estate.
 
SECTION 5
 
Financing Plan Benefits
 
All benefits payable under this Plan shall be paid directly by the Employers out
of their general assets.  The Employers shall not be required to segregate on
their books or otherwise any amount to be used for the payment of benefits under
this Plan.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 6
 
Reemployment
 
If a participant who is entitled to receive benefits under the Plan is
reemployed by an Employer, by any enterprise in which the Employer owns an
interest or by any acquiror of all or a portion of an Employer (whether by stock
or assets) before all his or her benefits have been paid, any benefits remaining
to be paid will be forfeited.
 
SECTION 7
 
Miscellaneous
 
7.1 
Information to be Furnished by Participants.

          
Each participant shall furnish to his or her Employer such documents, evidence,
data or other information as the Employer considers necessary or desirable for
the purpose of administering the Plan.  Benefits under the Plan for each
par­ticipant are provided on the condition that he or she furnish full, true and
complete data, evi­dence or other information, and that he or she shall promptly
sign any document related to the Plan, requested by his or her Employer.
 
7.2
Employment Rights.

        
The Plan does not constitute a contract of employment and participation in the
Plan shall not give a participant the right to be rehired or retained in the
employ of an Employer on a full-time, part-time or any other basis or to be
retrained by the Employer, nor shall participation in the Plan give any
participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan.  Participants
remain employees “at-will.”  Nothing in the Plan guarantees that a participant
shall receive his or her target bonus during his or her employment with the
Employer.
 
7.3
Employer’s and Administrator’s Decision Final.

          
Any interpretation of the Plan and any decision on any matter within the
discretion of an Employer or Administrator made by the Employer or Administrator
in good faith is binding on all persons.  The Administrator shall establish and
maintain a written procedure under which participants may submit claims for
benefits, and may request reviews of denied claims.
 
7.4
Evidence.

         
Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the person relying thereon considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.
 
 
16

--------------------------------------------------------------------------------

 
 
7.5
Uniform Rules.

         
In managing the Plan, the Employers shall apply uniform rules to all
participants similarly situated.  The Administrator may make such other awards
of severance benefits to any employee or group of employees as he or she deems
desirable, pursuant to conditions and procedures established in writing from
time to time in accordance with the terms of the Plan and as are incorporated in
the Plan.
 
7.6
Gender and Number.

         
Where the context admits, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.
 
7.7
Action by Employer.

         
Any action required of or permitted by the Company or an Employer under the Plan
shall be by resolution of its Board of Directors, by resolution of a duly
authorized committee of its Board of Directors, by a person or persons
authorized by resolutions of its Board of Directors or such committee, or by the
Administrator.  An amendment to the Plan that is approved subsequently by
resolution of the Board of Directors or a duly authorized committee of the Board
of Directors may have retroactive effect.
 
7.8
Controlling Laws.

        
Except to the extent superseded by ERISA, the laws of the State of Illinois
shall be controlling in all matters relating to the Plan.
 
7.9
Interests Not Transferable.

       
Subject to Section 3.7, the interests of persons entitled to benefits under the
Plan are not subject to their debts or other obligations and, except as may be
required by the tax withholding provisions of the Code or any state’s income tax
act, or pursuant to an agreement between a participant and the Employer, may not
be voluntarily sold, transferred, alienated, assigned or encumbered.
 
7.10 
Mistake of Fact.

        
Any mistake of fact or misstatement of fact shall be corrected when it becomes
known and proper adjustment made by reason thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
7.11
Severability.

         
In the event any provision of the Plan shall be held to be illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if such
illegal or invalid provisions had never been contained in the Plan.
 
7.12   
Withholding.

      
The Employers reserve the right to withhold from any amounts payable under this
Plan all federal, state, city and local taxes as shall be legally required and
any applicable insurance or health coverage premiums, as well as any other
amounts authorized or required by Employer policy including, but not limited to,
withholding for garnishments and judgments or other court orders.
 
7.13   
Effect on Other Plans or Agreements.

       
Payments or benefits provided to a participant under any Employer stock,
deferred compensation, savings, retirement or other employee benefit plan are
governed solely by the terms of such plan.  Any obligations or duties of a
par­ticipant pursuant to any non-competition or other agreement with an Employer
shall be governed solely by the terms of such agreement and shall not be
affected by the terms of this Plan.
 
7.14
Non-Duplication.

      
No person shall be entitled to benefits under this Plan who is entitled to
severance or similar benefits under any other plan or arrangement of an
Employer, unless otherwise expressly provided in this Plan.
 
7.15
No Vested Rights.

        
No person shall acquire any vested rights to any benefits described in the Plan,
and the Company reserves the right to discontinue such benefits at any time, as
further provided in Section 8.1.
 
7.16
Procedure for Making and Appealing Claims.

     
It is not necessary for a participant to apply for benefits under the
Plan.  However, if a participant wishes to file a claim for benefits, such claim
must be in writing and filed with the Administrator.  Within 90 days after
receiving a claim, the Administrator shall either accept or deny the claim
completely or partially, and shall notify the claimant of acceptance or denial
of the claim.  Benefits shall be paid only if the Administrator decides in his
or her sole discretion that the claimant is entitled to them.
 
 
18

--------------------------------------------------------------------------------

 
 
If the claim is completely or partially denied, the Administrator shall furnish
a written notice to the claimant containing the specific reasons for the denial,
specific refer­ences to the Plan provisions on which any denial is based, a
description of any additional information that must be provided by the claimant
in order to support the claim (and why it is necessary), an explanation of the
Plan’s appeal procedures and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial of the claim on
review.  The claimant may receive copies of all documents, records and other
information relevant to the claim upon request and free of charge.
 
A claimant may appeal the denial of his or her claim and have the Administrator
reconsider the decision.  The claimant or the claimant’s authorized
representative has the right to request an appeal by written request to the
Administrator not later than 60 days after receipt from the Administrator
denying his or her claim.  The claimant or the claimant’s authorized
representative may submit written comments, documents, records and other
information related to the claim for benefits with the appeal.
 
The Administrator shall make a decision with respect to such an appeal within 60
days after receiving the written request for such appeal, unless additional time
is required.  The claimant shall be advised of the Administrator’s decision on
the appeal in writing.  This notice shall set forth the specific reasons for the
decision and make specific reference to Plan provisions upon which the decision
on the appeal is based.  If the claim is denied, the notice shall also include a
statement that the claimant is entitled to receive, upon request and free of
charge, copies of all documents, records or other information relevant to the
claim and a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).
 
SECTION 8
 
Amendment and Termination
 
8.1
Amendment and Termination.

           
The Company reserves the right to amend the Plan at any time and to alter,
reduce or eliminate any benefit under the Plan (in whole or in part) at any time
or to terminate the Plan at any time, as to any class or classes of covered
employees (includ­ing former or retired employees), with or without notice.  Any
amendment or termination of the Plan by the Company shall be made in accordance
with the procedures set forth in Section 7.7.  Notwithstanding the foregoing,
the terms of Section 3.4(e) shall remain effective for each GEC Participant, and
may not be amended or terminated, until the date of such GEC Participant’s
termination of employment from the Employer or until such time as the GEC
Participant’s severance benefits have been superceded by some other severance
plan, program or arrangement (including an employment agreement entered into
after May 1, 2004) with the Employer.
 
8.2
 Notice of Amendment or Termination.

         
Participants shall be notified of any material amendment or termination of the
Plan within a reasonable time.
 
 
19

--------------------------------------------------------------------------------

 
 